           Case 1:15-cv-01462-DAD-GSA Document 96 Filed 07/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE B. HARRIS,                           1:15-cv-01462-DAD-GSA-PC

12                 Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                  TO DISMISS CASE FOR FAILURE TO
13         vs.                                    OBEY COURT ORDER
                                                  (ECF No. 92.)
14   HUMBERTO GERMAN, et al.,
                                                  OBJECTIONS, IF ANY, DUE WITHIN
15               Defendants.                      FOURTEEN (14) DAYS
16

17

18

19

20   I.     BACKGROUND
21          Devonte B. Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
23   commencing this action on September 28, 2015. (ECF No. 1.)
24          On June 5, 2020, the court issued an order requiring the parties to respond whether they
25   believe that a settlement would be beneficial in this case, within thirty days. (ECF No. 92.) On
26   July 1, 2020, Defendants filed a response indicating their belief that a settlement conference may
27   be beneficial. (ECF No. 94.) The thirty-day time period has now expired and Plaintiff has not
28   filed a response. Therefore, Plaintiff has failed to comply with the court’s June 5, 2020 order.

                                                     1
           Case 1:15-cv-01462-DAD-GSA Document 96 Filed 07/23/20 Page 2 of 3



 1   II.    DISMISSAL FOR FAILURE TO COMPLY WITH COURT ORDER
 2          In determining whether to dismiss this action for failure to comply with the directives set
 3   forth in its order, “the Court must weigh the following factors: (1) the public’s interest in
 4   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
 5   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
 6   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,
 7   642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
 8          “‘The public’s interest in expeditious resolution of litigation always favors dismissal,’”
 9   id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)), and here, the
10   action has been pending since September 25, 2015. Plaintiff’s failure to comply with the court’s
11   order may reflect Plaintiff’s disinterest in prosecuting this case. In such an instance, the court
12   cannot continue to expend its scarce resources assisting a litigant who will not respond to the
13   court’s order. Thus, both the first and second factors weigh in favor of dismissal.
14          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
15   and of itself to warrant dismissal.” Id. (citing Yourish at 991). However, “delay inherently
16   increases the risk that witnesses’ memories will fade and evidence will become stale,” id., and
17   it is Plaintiff's failure to indicate whether he is willing to participate in a settlement conference
18   that is causing delay. Therefore, the third factor weighs in favor of dismissal.
19          As for the availability of lesser sanctions, at this stage in the proceedings there is little
20   available to the court which would constitute a satisfactory lesser sanction while protecting the
21   court from further unnecessary expenditure of its scarce resources. Given that Plaintiff is a
22   prisoner proceeding in forma pauperis, the court finds monetary sanctions of little use, and given
23   the stage of these proceedings, the preclusion of evidence or witnesses is not available. However,
24   inasmuch as the dismissal being considered in this case is without prejudice, the court is stopping
25   short of issuing the harshest possible sanction of dismissal with prejudice.
26          Finally, because public policy favors disposition on the merits, this factor will always
27   weigh against dismissal. Id. at 643.
28   ///

                                                      2
              Case 1:15-cv-01462-DAD-GSA Document 96 Filed 07/23/20 Page 3 of 3



 1   III.      CONCLUSION AND RECOMMENDATIONS
 2             Based on the foregoing, the court HEREBY RECOMMENDS that this action be
 3   dismissed based on Plaintiff’s failure to obey the court’s order of June 5, 2020.
 4             These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 6   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 7   written objections with the court.     Such a document should be captioned “Objections to
 8   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 9   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
10   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
11   (9th Cir. 1991)).
12
     IT IS SO ORDERED.
13

14          Dated:   July 23, 2020                          /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
